DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the amendment filed on 06/30/2020: 
Claim(s) 1, 8-9, 11, 15-17, 20, and 25-27 (and by extension its/their dependents) have been amended. 
Claim(s) 2, 6-7. 10, 13-14, 19, 21, and 23 has/have been canceled. 
Claim(s) 28-30 is/are new. 
Claim(s) 1, 3-5, 8-9, 11-12, 15-18, 20, 22, and 24-30 is/are pending in this application.
Claim(s) 1, 3-5, 8-9, 11-12, 15-18, 20, 22, and 24-30 have been rejected below. 

Response to Arguments
With respect to claim 1 applicant argued:

The Official Action cites Schnell relative to the display of the first line and the second line and, in particular, points to elements 412/414 of Figure 4 along with paragraph [0056] of Schnell. Figure 4 of Schnell designates line 412 as "terrain-guaranteed safe above yellow" and line 414 as "terrain-guaranteed crash below red". Further, paragraph [0056] of Schnell describes line 414 as the terrain location. As such, line 414 of Figure 4 of Schnell does not correspond to either the first line or the second line of independent Claim 1, as amended, as line 414 of Schnell is coincident with the terrain itself and is not taught or suggested to be at an altitude above the profile of the terrain as now more clearly recited by amended independent Claim 1 with respect to both the first and second lines. As for line 412 of Figure 4 of Schnell, even if an argument were made that line 412 corresponds to the second line representing the safety altitude contour line of independent Claim 1, Schnell, including the embodiment of Figure 4, does not teach or suggest the concurrent display of a first line representing a minimum altitude contour line that is at a first altitude above the profile terrain with the first altitude being a different altitude than that of the second line representing the safety altitude contour line. Indeed, amended independent Claim 1 now recites that the second altitude at which the second line is above the profile of the terrain is greater than the first altitude at which the first line is above the profile of the terrain.
12 of 16 LEGALO2/40360340v1third line representing the command altitude for the projected flight path as now recited by amended independent Claim 1. The other cited references also fail to teach or suggest the concurrent display on the first, second and third lines and, more particularly, fail to teach or suggest the display of both a first line representing the minimum altitude contour line at a first altitude above the profile of the train and a second line representing a safety altitude contour line at a second altitude above the profile of the terrain with the second altitude being greater than the first altitude, as also now recited by amended independent Claim 1. Since each of the cited references fails to teach or suggest the concurrent display of the first, second and third lines as now recited by amended independent Claim 1, it logically follows that no proper combination of the cited references teaches or suggest these same recitations. Thus, the rejection of independent Claim 1, as amended, as well as the claims which depend therefrom, is overcome. 


The teachings of Schnell have been reexamined in light of applicant’s arguments and amendments and it has been concluded that although applicant’s amendments have successfully overcome the previous interpretation of the references, Schnell still teaches applicant’s new limitations in other embodiments. Specifically, Figure 15 of Schnell clearly shows two lines 184 and 186 with the labels “Terrain Guaranteed Safe Above Yellow Line” and  ”Guaranteed Not Safe Below Red Line.” These are described in ¶[79-81] as: “The flight path represents the future actions of a pilot who, while descending into hazardous terrain, is alerted to the terrain conflict, and climbs to escape the danger. The sixty seconds of projected descent allows adequate time as a margin for the pilot to initiate a maneuver to escape the potential terrain conflict.” Thus these two lines correspond to the lines in the claimed invention and are clearly “at an altitude above the profile of the terrain.” The rejection has been updated to include and rely upon this teaching of Schnell.


Claim Rejections - 35 USC § 112
Claims 9, 11-12, 15-16, 26, and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 cites the limitation “a minimum altitude contour line” in line 7 and 14. As such the limitation is indefinite because it is unclear if these elements are supposed to be the same element or different elements. For the sake of this action these elements will be treated as the same element however this yields another issue as shall be elaborated below:
Claim 9 line 7 recites the limitation:
“display a first line representing a minimum altitude contour line representing a command altitude for the projected flight path”
Claim 9 is contradictory since it first says that the first line represents “a minimum altitude contour line” but immediately after states that it represents “a command altitude for the projected flight path.” A “minimum altitude contour line” is an indication of the minimum suggested flying altitude whereas “a command altitude” is an indication of a flight plan programmed by a user. These two elements are clearly distinct from one another and thus it is indefinite because it is unclear what the first line actually is representing. 

However, it is noted that it is theoretically feasible for a pilot/user to create a flight plan wherein the aircraft is flown at the minimum altitude for an entire trip if that is what the pilot so desires. This in turn would yield a command altitude line on the display that must follow the minimum altitude contour line. Given this very specific situation, a line that resents the command altitude would also follow the minimum altitude contour line. Although it would be inaccurate to proclaim that this line “represents the minimum altitude contour line” (the line represents a command altitude which due to circumstances follows “the minimum altitude contour line” and could be changed to no longer follow “the minimum altitude contour line” at the deaccession of the pilot), this specific flight plan would yield an element similar to what applicant is claiming with regards to their first line. That is a line that is simultaneously the command altitude yet following the minimum altitude contour line. Thus, in an attempt to maintain the limitations claimed by applicant, for the sake of this action, the recited element of “line one” of claim 9 has been interpreted as a line “representing the command altitude given a 
However, the limitation of “a situation where the aircraft has been commanded to fly at the minimum altitude by a user” would be a functional limitation. Functional limitations are described in MPEP 2173.05(g) and their handling are described in MPEP 2114. As will be fully explained below, the prior art of record would render this functional limitation unpatentable.
All rejected claims not explicitly addressed above that depend from the claims in question inherit said subject matter are also rejected as well under the same rationale.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 9, 12, 15-18, and 25-27 rejected under 35 U.S.C. 103 as being unpatentable over Schnell (US 2008/0262664) in view of Deker (US 2014/0365041).

With respect to claim 1 Schnell teaches a method of concurrently displaying information about an aircraft on a display device communicatively coupled to a computing device, the method comprising:

a first line representing a minimum altitude contour line at a first attitude above the profile of terrain, the first line substantially following a contour of the profile of terrain (Schnell Fig. 15, element 186 ¶[79-81] ”guaranteed not safe below red line”);
a second line representing a safety altitude contour line at a second altitude above the profile of terrain (Schnell Fig. 15, element 184 ¶[79-81] ”terrain guaranteed safe above yellow line”), the second altitude at which the safety altitude contour line is above the profile of the terrain being greater than the first altitude at which the minimum altitude contour line is above the profile of the terrain, the second line substantially following the contour of the profile of terrain (Schnell Fig. 15, element 184, 186 ¶[79-81] note: 184 is clearly shown as being above 186).
an icon representing an altitude of the aircraft with respect to the profile of terrain (Schnell Fig. 4, 15 element 402 ¶[56]);
a third line representing a command altitude for the projected flight path (Schnell Fig. 4, element 406, 410 ¶[56]), the third line projecting from the icon, and representing an altitude at which the aircraft has been commanded to fly, wherein the command altitude and the third line representing the command altitude represent a plurality of different altitudes at different locations in advance of the aircraft along the projected flight path so as to be different than the altitude of the aircraft at a current location as represented by the icon (Schnell Fig. 4, element 406, 410 ¶[56]);

changing a location of the third line in the display based on the input (Schnell Fig. 11, 152, 154, 164 ¶[18-19, 66] inherently included in changing the flight plan); and
It is not clear whether or not Schnell teaches controlling a command altitude of the aircraft based on the input. While Schnell definitely intends for the flight path to be the path flown by the aircraft and talks about the command altitude (Schnell ¶[64]) it is not immediately clear that Schnell intends to automatically control the aircraft based off of the flight plan or if the flight plan is only intended to be displayed to a human pilot. Although this would appear to be obvious since MPEP 2144.04.III recognizes that merely automating a manual activity is obvious, assuming arguendo and it is not applicant has been provided with Deker (US 2014/0365041).
Deker teaches a system for an aircraft including a [third] line representing a command altitude for the projected flight path (Deker Fig. 4-7 and 11b ¶[32]), the third line projecting from the icon, and representing an altitude at which the aircraft has been commanded to fly, wherein the command altitude and the third line representing the command altitude represent a plurality of different altitudes at different locations in advance of the aircraft along the projected flight path so as to be different than the altitude of the aircraft at a current location (Deker Fig. 4-7 and 11b ¶[32]) as represented by the icon and controlling a command altitude of the aircraft based on the input (Deker Fig. 4-7 and 11b ¶[32, 39, 65, 206]);
Thus as shown above Schnell teaches a base invention of an aircraft with a display including a line representing an upcoming flight path. Deker teaches a technique of taking a line 

With respect to claim 9 Schnell teaches a non-transitory computer-readable storage medium having stored thereon computer-executable instructions for displaying information about an aircraft, the instructions comprising instructions to concurrently:
display a profile of terrain for a projected flight path of the aircraft (Schnell Fig. 4 ¶[6, 56]);
display an icon representing an altitude of the aircraft with respect to the profile of terrain (Schnell Fig. 4, element 402 ¶[56]); 
 display a first line representing a command altitude for the projected flight path, the command altitude representing an altitude at which the aircraft has been commanded to fly the first line projecting from the icon, (Schnell Fig. 4, element 406, 410 ¶[56]); Furthermore guaranteed not safe below red line”). 
display a second line indicative of a safe altitude (Schnell Fig. 15, element 184 ¶[79-81] ”terrain guaranteed safe above yellow line”) determined based on an uncertainty of a level of terrain in an area of the projected flight path of the aircraft, the second line substantially following the contour of the profile of the terrain (Schnell Fig. 15, element 184 ¶[79-81] ”terrain guaranteed safe above yellow line”).
display a third line representing a minimum altitude contour line at a first altitude above the profile of terrain (Schnell Fig. 15, element 186 ¶[79-81] ”guaranteed not safe below red line”), the first line substantially following the contour of the profile of terrain, wherein the second line is at a second altitude above the profile of terrain that is greater than the first altitude at which the third line is above the profile of the terrain (Schnell Fig. 15, element 184, 186 ¶[79-81] note: 184 is clearly shown as being above 186); 
wherein the command altitude and the first line representing the command altitude represent a plurality of different altitudes at different locations in advance of the aircraft along the projected flight path (Schnell Fig. 4, element 406, 410 ¶[56]) so as to be different than the altitude of the aircraft at a current location as represented by the icon (Schnell Fig. 4, 15 element 402 ¶[56]);
receive an input indicative of a movement of the first line in the display (Schnell Fig. 11, 152, 154, 164 ¶[18-19, 66] inherently included in changing the flight plan);
change a location of the first line in the display based on the input (Schnell Fig. 11, 152, 154, 164 ¶[18-19, 66] inherently included in changing the flight plan);

The following is a quote from MPEP 4114.IV which talks about functional limitations:
IV. DETERMINING WHETHER A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION IS PATENTABLE OVER THE PRIOR ART UNDER 35 U.S.C. 102 AND 103
Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007) (The claims were drawn to multiplexer circuit. The patent at issue claimed "coupled to" and "coupled to receive" between various portions of the circuitry. In reference to the claim phrase "input terminals ‘coupled to receive’ first and second input variables," the court held that "the claimed circuit does not require any specific input or connection … [a]s such, ‘coupled to’ and ‘coupled to receive’ are clearly different … [a]s shown in [the figures of the] patent, input terminals … only need to be ‘capable of receiving’ an input variable for the multiplexer circuit as claimed". Therefore, the specification supported the claim construction "that ‘coupled to receive’ means ‘capable of receiving.’"); Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.);In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971) ("[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art"). See MPEP § 2112 for more information.

As outline above, it first must be determined whether or not the computer recited in the prior art can inherently perform the claimed functional limitation. In the case of the instant application the teaching of Schnell can inherently perform the function of “commanding the 
It is not clear whether or not Schnell teaches controlling a command altitude of the aircraft based on the input. While Schnell definitely intends for the flight path to be the path flown by the aircraft and talks about the command altitude (Schnell ¶[64]) it is not immediately clear that Schnell intends to automatically control the aircraft based off of the flight plan or if the flight plan is only intended to be displayed to a human pilot. Although this would appear to be obvious since MPEP 2144.04.III recognizes that merely automating a manual activity is obvious, assuming arguendo and it is not applicant has been provided with Deker (US 2014/0365041).
Deker teaches a system for an aircraft including a [third] line representing a command altitude for the projected flight path (Deker Fig. 4-7 and 11b ¶[32]), the third line projecting 
Thus as shown above Schnell teaches a base invention of an aircraft with a display including a line representing an upcoming flight path. Deker teaches a technique of taking a line representing an upcoming flight path and using it to control the altitude of an aircraft applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Deker to the base invention of Schnell since it would have resulted in the predictable result of automatically controlling the altitude of an aircraft and would have improved the system by automating a manual activity. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Schnell to apply the technique from the teachings of Deker because the technique taught by Deker was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Schnell that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 17 Schnell teaches a system for displaying information about an aircraft, the system comprising:

at least one processor (Schnell ¶[24]);
and a memory having instructions stored thereon (Schnell ¶[24] note: memory is inherent within a computer processor), the instructions comprising instructions that, when executed by the at least one processor, cause the system to:
display, on the display, a profile of terrain for a projected flight path of an aircraft (Schnell Fig. 4 ¶[6, 56]);
 display, on the display, a first line representing a minimum altitude contour line at a first attitude above the profile of terrain, the first line substantially following a contour of the profile of terrain (Schnell Fig. 15, element 186 ¶[79-81] ”guaranteed not safe below red line”);
display, on the display, a second line representing a safety altitude contour line at a second altitude above the profile of terrain (Schnell Fig. 15, element 184 ¶[79-81] ”terrain guaranteed safe above yellow line”), the second altitude at which the safety altitude contour line is above the profile of the terrain being greater than the first altitude at which the minimum altitude contour line is above the profile of the terrain, the second line substantially following the contour of the profile of terrain (Schnell Fig. 15, element 184, 186 ¶[79-81] note: 184 is clearly shown as being above 186).
display, on the display, an icon representing an altitude of the aircraft with respect to the profile of terrain (Schnell Fig. 4, element 402 ¶[56]);
display, on the display, a third line representing a command altitude for the projected flight path (Schnell Fig. 4, element 406, 410 ¶[56]), the third line projecting from the icon and representing an altitude at which the aircraft has been commanded to fly, wherein the 
receive an input to move at least a portion of the third line in the display (Schnell Fig. 11, 152, 154, 164 ¶[18-19, 66] inherently included in changing the flight plan);
change a location of the third line in the display based on the input (Schnell Fig. 11, 152, 154, 164 ¶[18-19, 66] inherently included in changing the flight plan);
and control a command altitude of the aircraft based on the input (Deker Fig. 4-7 and 11b ¶[32, 39, 65, 206]).

With respect to claims 3 and 12, Schnell as modified in claims 1 and 9 teaches a method wherein the information further comprises: a numerical command altitude indicator near the third line, the numerical command indicator indicating the command altitude for the projected flight path (Schnell Fig. 4, element 416 ¶[56]) Deker 11a-11b ¶[32]).

With respect to claim 4, Schnell as modified in claim 1 teaches a method wherein the information further comprises: a numerical altitude indicator near the first line, the numerical altitude indicator indicating an altitude of the first line at a point along the projected flight path (Schnell Fig. 4, element 416 ¶[56]) Deker 11a-11b ¶[32]).



With respect to claim 15, Schnell as modified in claim 9 teaches a computer-readable storage medium further comprising: instructions to display a numerical altitude indicator near the second line, the numerical altitude indicator indicating an altitude of the second line at a point along the projected flight path (Schnell Fig. 4, element 416 ¶[56]) Deker 11a-11b ¶[32]).

With respect to claim 16, Schnell as modified in claim 9 teaches a computer-readable storage medium further comprising: instructions to display a fourth line representing an overall minimum altitude of the aircraft (Schnell Fig. 4, element 414 ¶[56]).

With respect to claim 18, Schnell as modified in claim 17 teaches a computer-readable storage medium wherein the instructions further comprise instructions that, when executed by the at least one processor, cause the system to:
display, on the display, a numerical command altitude indicator near the third line, the numerical command indicator indicating the command altitude for the projected flight path (Schnell Fig. 4, element 416 ¶[56]) Deker 11a-11b ¶[32]);
display, on the display, a numerical altitude indicator near the first line, the numerical altitude indicator indicating an altitude of the first line at a point along the projected flight path (Schnell Fig. 4, element 416 ¶[56]) Deker 11a-11b ¶[32]);


With respect to claims 25, 26 and 27, Schnell as modified in claims 1, 9 and 17 teaches a method of 1, wherein the method further comprises: receiving a second input to move the second line up or down; and changing settings of a distance of the safety altitude contour line above the profile of the terrain according to the second input (Schnell Fig. 11, 152, 154, 164 ¶[18-19, 66] note: it is inherent that the safety line shown in Schnell Fig. 4 must be movable based on the given situation because different types of terrain would require different safety altitudes. Thus the second line would need to be moved to denote these different safety altitudes which in turn would require an input to the system corresponding to the move since there would be no other possible way to move the second line to denote the new safety altitude).

Claims 8, 11 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Schnell (US 2008/0262664) in view of Deker (US 2014/0365041) and further in view of McCusker (US 8,073,578).

With respect to claim 8, 11 and 20, Schnell as modified in claims 1, 9 and 17 teaches a method wherein:
the third line representing the command altitude for the projected flight path comprises one or more altitude waypoints (Schnell Fig. 4, element 406, 410 ¶[56]);

and the method further comprises:
changing a location of the one or more altitude waypoints on the displayed third line based on the input (Schnell Fig. 4, element 406, 410 ¶[56]) wherein the waypoint is changed in a vertical direction or a horizontal direction (Schnell Fig. 4, element 406, 410 ¶[56]). 
Although Schnell does teach that the system in question uses a touch screen (Schnell ¶[17-20]) Schnell does not explicitly state wherein the instructions to change the location of the first line in the display comprise instructions to change a location of the one or more altitude waypoints in the display based on a respective waypoint of the one or more altitude waypoints being dragged in one or more of a vertical direction so as to change an altitude of the respective waypoint or in a horizontal direction so as to change a distance of the respective waypoint in front of the aircraft. 
McCusker teaches a method of modifying a flight plan including wherein the instructions to change the location of a first line in the display (McCusker Fig. 19, “Final approach path”) comprise instructions to change a location of the one or more altitude waypoints in the display based on a respective waypoint of the one or more altitude waypoints being dragged in one or more of a vertical direction so as to change an altitude of the respective waypoint or in a horizontal direction so as to change a distance of the respective waypoint in front of the aircraft (McCusker Fig. 19, Col 7:43-47).
.


Claims 22 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Schnell (US 2008/0262664) in view of Deker (US 2014/0365041) and further in view of Morizet (US 2002/0143439).

With respect to claims 22 and 24, Schnell does not explicitly teach wherein the flight path of the aircraft is projected to turn and the profile of terrain indicates the terrain that will be beneath the projected flight path. Although this is implied wherein Schnell talks about 
Morizet teaches wherein the flight path of the aircraft is projected to turn and the profile of terrain indicates the terrain that will be beneath the projected flight path (Morizet ¶[71]).
Thus as shown above Deker teaches a base invention of a display for showing the vertical subsection of an aircraft including the terrain. Morizet teaches a technique of anticipating turns within a flight path and showing the terrain that follows the trajectory of the flight path applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Morizet to the base invention of Deker since it would have resulted in the predictable result of anticipating turns within a flight path and showing the terrain that follows the trajectory of the flight path and would have improved the system since it would show the terrain that is relevant to where the aircraft is flying rather than terrain that is not related to the flight path of the aircraft which provides more relevant data. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Deker to apply the technique from the teachings of Morizet because the technique taught by  Morizet was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Deker that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. 

Claims 28-30 rejected under 35 U.S.C. 103 as being unpatentable over Schnell (US 2008/0262664) in view of Deker (US 2014/0365041) and further in view of Bitar (US 2007/0174005).
With respect to claims 28-30 Bitar teaches a method, further comprising displaying an overall minimum altitude line (Bitar Fig. 8 element 81-83 ¶[65] note: all these lines read on “an overall minimum altitude line” as claimed by applicant) and an overall safety altitude line (Bitar Fig. 8 ¶[65] “MSAedge”), wherein the overall safety altitude line is a horizontal line that remains above the profile of the terrain (Bitar Fig. 8 ¶[65]) and the overall minimum altitude line is a horizontal line having a portion at a first distance in front of the aircraft that is above the profile of the terrain and another portion at a second distance in front of the aircraft that is below the profile of the terrain (Bitar Fig. 8 element 81-83 ¶[65]). It is further noted that although Bitar does not refer to lines 81-83 as being “an overall minimum altitude line” the only limitation provided in the language of the claim is that it is a “horizontal line having a portion at a first distance in front of the aircraft that is above the profile of the terrain and another portion at a second distance in front of the aircraft that is below the profile of the terrain.” All of lines 81-83 in Figure 8 clearly meet this definition and thus are not precluded from being interpreted as applicant’s “overall minimum altitude line” as claimed.
Thus as shown above Schnell teaches a base invention of a display for showing a flight path of an aircraft and various lines to convey information to the user. Bitar teaches showing additional lines on a display related to specific information for flying the aircraft. One of ordinary skill in the art would have recognized that applying the known technique from Bitar to the base invention of Schnell since it would have resulted in the predictable result of showing .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached on 9-5 Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J. S. F./
Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665